Case: 16-11115      Document: 00514143915         Page: 1    Date Filed: 09/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-11115                                 FILED
                                  Summary Calendar                        September 6, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

QUINCY PEARSON, also known as Baby Face, also known as Face,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:10-CR-206-3


Before Judges SMITH, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Quincy Pearson, federal prisoner # 42272-177, was convicted of
conspiracy to possess with intent to distribute 50 grams or more of cocaine
base. The district court sentenced him below the guidelines range to 210
months of imprisonment.          On March 10, 2016, the district court granted
Pearson’s motion for an 18 U.S.C. § 3582(c)(2) sentence reduction and
resentenced him to a term of imprisonment of 188 months.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11115    Document: 00514143915     Page: 2   Date Filed: 09/06/2017


                                 No. 16-11115

      Instead of filing an appeal of the March 10, 2016, order granting relief,
Pearson filed a motion seeking recalculation of his amended sentencing
guidelines range, which the district court denied. After the district court
denied that motion, Pearson filed the instant “motion for modification of prison
term.” The district court denied the motion and also denied Pearson leave to
proceed in forma pauperis (IFP), certifying that an appeal of the denial of his
motion would not be taken in good faith.
      Now Pearson moves for authorization to proceed IFP in an appeal from
the district court’s denial of his “motion for modification of prison term.” By
moving to proceed IFP, Pearson challenges the district court’s certification that
the appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997); United States v. Dedrick, 535 F. App’x 334, 335 (5th Cir. 2013)
(applying Baugh in the § 3582(c)(2) context). We must therefore determine
“whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citations omitted).
      The district court correctly determined that Pearson’s motion was
meaningless, unauthorized, and without any jurisdictional basis. See United
States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Consequently, this appeal
does not involve “legal points arguable on their merits (and therefore not
frivolous).” See Howard, 707 F.2d at 220 (internal quotation marks omitted).
The appeal is DISMISSED as frivolous, and Pearson’s IFP motion is DENIED.
See Baugh, 117 F.3d at 202 & n. 24; 5TH CIR. R. 42.2.




                                       2